Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Eric Halsne on 04/05/21.

The application has been amended as follows: 

2. (Currently amended)  The coupled apparatus and device 

3. (Currently amended)  The coupled apparatus and device 

4. (Currently amended)  The coupled apparatus and device 

7. (Currently amended)  The coupled apparatus and device 

8. (Currently amended)  The coupled apparatus and device 

9. (Currently amended) The coupled apparatus and device 

12. (Currently amended)  A  tissue ablation imaging apparatus coupled to an ultrasound elastography imaging device, the coupled apparatus and device comprising:
;
;
	an ablation imaging device configured for tracking shear waves that are propagating in the medium of interest; and
	an ablation imaging processor configured to, in response to instructions on said imaging apparatus, perform the following steps of
		operating said ablation imaging device to interrogate the medium of interest,
		measuring, from tracking locations on opposite sides of an ablated-tissue border, a propagation delay of a first shear wave in  the medium of interest and of a second shear wave, the first and second shear waves resulting from respectively different pushes that are separately issued,
		 based on a function of the propagation delay of the first shear wave and the propagation delay of the second shear wave, deciding whether said border crosses between the two tracking locations.

13. (Currently amended)  The coupled apparatus and device

14. (Currently amended)  The coupled apparatus and device

15. (Currently amended)  The coupled apparatus and device

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: amendment to the claims overcome the objection and put the claims in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031.  The examiner can normally be reached on Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793